DEPARTMENT OF HEALTH AND HUMAN SERVICES
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Kelvin Washington a/k/a/ Kelvin Jerome Washington,
(OI File No.: 6-08-40491-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-1323
Decision No. CR3372
Date: September 19, 2014
DECISION

Petitioner, Kelvin Washington, a/k/a Kelvin Jerome Washington, appeals the
determination of the Inspector General (I.G.) for the U.S. Department of Health &
Human Services to exclude him from participating in Medicare, Medicaid, and other
federal health care programs pursuant to section 1128(a)(1) of the Social Security Act
(Act) (42 U.S.C. § 1320a-7(a)(1)) for a period of 10 years. For the reasons explained
below, I find that there is a legitimate basis for the I.G. to exclude Petitioner and that an
exclusion period of 10 years is reasonable based on three aggravating factors and no
mitigating factors.

I. Background and Procedural History

On February 28, 2013, the LG. notified Petitioner that he was being excluded from
participating in Medicare, Medicaid, and other federal health care programs pursuant to
section 1128(a)(1) of the Act. The I.G. cited as the basis for the exclusion Petitioner’s
conviction in the United States District Court, Southern District of Texas, of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. The I.G. based the length of Petitioner’s exclusion (five years above the
statutory five-year minimum exclusion period for mandatory exclusion) on three
aggravating factors: (1) the acts resulting in his conviction caused, or were intended to
cause, a financial loss to a government program of $5,000 or more; (2) the acts resulting
in his conviction were committed over a period of one year or more, from about 2003 to
about 2007; and (3) the court’s sentence included incarceration. I.G. Exhibit (Ex.) 1.

On August 12, 2013, Petitioner, appearing pro se, requested a hearing before an
administrative law judge (ALJ). The case was assigned to me for hearing and decision on
September 20, 2013. Due to Petitioner’s incarceration and illness, I was not able to
convene a prehearing conference in this case until March 5, 2014, at which time I found
Petitioner’s original hearing request noncompliant with the regulations and gave
Petitioner a chance to file a hearing request compliant with the regulations. March 6,
2014 Summary of Pre-hearing Conference and Order; 42 C.F.R. § 1005.2(d).

Petitioner filed an amended hearing request on April 10, 2014. In it he admits that he
“was convicted of [M]edicare fraud and related charges on or about December 8, 2011 in
the United States District Court of the Southern District of Texas, Houston Division.” In
my Order scheduling briefing in the case, which I issued on June 3, 2014, I found that
while Petitioner maintains in his hearing request that he is actually innocent of the
criminal offense for which he was convicted, I do not have the authority to consider his
claim because it is a collateral attack on his conviction.’ 42 C.F.R. § 1001.2007(d). In
addition, as Petitioner did not dispute that he was convicted of a criminal offense under
section 1128(a)(1) of the Act, I found that I must sustain at least a five-year exclusion.
However, because the I.G. excluded Petitioner for 10 years, I informed the parties that I
may consider whether or not the length of Petitioner’s exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1), (2). I then set a briefing schedule for the parties to brief
that issue.

The LG. filed a brief (I.G. Br.) and three exhibits (I.G. Exs. 1-3) on June 24, 2014.
Petitioner filed a brief (P. Br.) on July 29, 2014. Petitioner did not attach any exhibits.
The LG. filed a reply (I.G. Reply) on August 14, 2014. Absent any objection I admit I.G.
Exs. 1-3 into the record.

In my June 3, 2014 Order, I directed the parties to indicate in their briefs whether a video
hearing would be necessary and, if so, to describe the testimony the party wishes to
present, the names of the witnesses it would call, and a summary of each witness’
proposed testimony. Neither party indicated an in-person hearing is necessary, and
neither party offered any witness testimony. I.G. Br.; P. Br.; LG. Reply. I therefore
decide this case based on the written record.

‘In his subsequent brief, Petitioner continues to “maintain [his] innocence” of the crime
for which he was convicted. At no time, however, has Petitioner denied the conviction.
IL. Discussion

A. Applicable Law

Section 1128(a)(1) of the Act requires the Secretary of the U.S. Department of Health &
Human Services (Secretary) to exclude from participation in federal health care
programs “[a]ny individual or entity that has been convicted of a criminal offense related
to the delivery of an item or service under [Medicare] or under any State health care
program.” See also 42 C.F.R. § 1001.101(a). The Secretary delegated this authority to
the I.G. 48 Fed. Reg. 21662 (May 13, 1983).

Exclusion pursuant to section 1128(a)(1) of the Act is mandatory and the LG. must
impose the exclusion for a minimum period of five years. Act § 1128(c)(3)(B)

(42 U.S.C. § 1320a-7(c)(3)(B)); see 42 C.F.R. § 1001.102(a). The I.G. may increase the
period of exclusion based on the presence of certain aggravating factors that the
Secretary has established by regulation. 42 C.F.R. § 1001.102(b). Here, the I.G. relies
on three aggravating factors to enhance the period of Petitioner’s exclusion beyond the
minimum mandatory period:

(1) The acts resulting in the conviction, or similar acts, that caused, or were
intended to cause, a financial loss to a Government program or to one or more
entities of $5,000 or more. (The entire amount of financial loss to such programs
or entities, including any amounts resulting from similar acts not adjudicated, will
be considered regardless of whether full or partial restitution has been made);

(2) The acts that resulted in the conviction, or similar acts, were committed over a
period of one year or more;

oR KK

(5) The sentence imposed by the court included incarceration|[.]
42 CFR. § 1001.102(b)(1), (2), (5).

Where, as here, the I.G. determines that one or more aggravating factors may support
increasing an exclusion period beyond the five-year minimum, the I.G. may only then
consider certain specified mitigating factors “as a basis for reducing the period of
exclusion to no less than 5 years.” 42 C.F.R. § 1001.102(c).

The right to an ALJ hearing and judicial review of the final action of the Secretary are
provided by section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)). The standard of proof is
a preponderance of the evidence, and there may be no collateral attack of the conviction
that is the basis for the exclusion. 42 C.F.R. § 1001.2007(c), (d). Petitioner bears the
burden of proof, and the burden of persuasion, on any affirmative defenses or mitigating
factor, and the I.G. bears the burden on all other issues. 42 C.F.R. § 1005.15(c). An ALJ
reviews the length of an exclusion de novo to determine whether it falls within a
reasonable range considering any aggravating and mitigating factors. Sushil Aniruddh
Sheth, M.D., DAB No. 2491, at 5 (2012) (citing Joseph M. Rukse, Jr., R.Ph., DAB No.
1851, at 10-11 (2002)).

B. Issues

Under 42 C.F.R. § 1001.2007(a)(1), the scope of my review is limited to two
issues:

Whether there is a basis for the I.G. to exclude Petitioner from participation in
Medicare, Medicaid, and other federal health care programs; and

Whether the length of the exclusion is unreasonable.

Here I have found that there is an undisputed and legitimate basis to exclude Petitioner,
and I thus decide only whether the length of the exclusion is unreasonable.

C. Findings of Fact and Conclusions of Law

I. The I.G. proved that three aggravating factors exist in this case that justify
lengthening the period of exclusion beyond the five-year statutory minimum.

The record reflects that Petitioner was employed as an administrator at a nursing home in
Sugar Land, Texas, which participated in the Medicare and Medicaid programs. On July
14, 2011, a 10-count Indictment was filed in the United States District Court, Southern
District of Texas, accusing Petitioner of violating the anti-kickback and health care
statutes. I.G. Ex. 3. The Indictment alleged that Petitioner solicited and accepted
kickbacks from an ambulance company in exchange for fraudulently securing ambulance
transport prescriptions for dialysis patients. 1.G. Ex. 3, at 1, 6. The Indictment alleged
specifically that: Petitioner’s criminal conduct began in 2003 and continued through
2007 (LG. Ex. 3, at 6); the ambulance transport prescriptions secured by Petitioner
resulted in false billings to Medicare of approximately $1,231,148 and payment to the
ambulance company by Medicare and Medicaid of $438, 665.65 (I.G. Ex. 3, at 6, 17);
and Petitioner received, for his part in the criminal scheme, 23 checks from the
ambulance company totaling approximately $22,200, as well as approximately $1,500 in
cash. I.G. Ex. 3, at 7. Based on this Indictment, Petitioner was found guilty after a jury
trial of violating 18 U.S.C. §§ 2 and 1347 (six counts, health care fraud, aiding and
abetting); 18 U.S.C. § 371 (one count, conspiracy to defraud the United States and to
receive and pay health care kickbacks and to commit health care fraud); and 42 U.S.C. §
1320a-7b(b)(1)(A) (three counts, payment and receipt of health care kickbacks). I.G. Ex.
2. Restitution was determined to be in the amount of $480,564.75 ($400,152.64 to
Medicare and $80,412.11 to Medicaid). I.G. Ex. 2, at 6. Petitioner was also sentenced to
24 months of imprisonment. I.G. Ex. 2, at 3.

These facts establish the presence of three aggravating factors by a preponderance of
the evidence. I address these three aggravating factors below.

a. The acts resulting in Petitioner’s conviction caused a loss to
Medicare and Medicaid of $480,564.75.

The I.G. may increase the length of exclusion if the acts resulting in the underlying
conviction caused, or were intended to cause, a loss to a government program or to one or
more entities of $5,000 or more. 42 C.F.R. § 1001.102(b)(1). The court documents show
that the District Court ordered restitution of $480,564.75 to Medicare and Medicaid as a
result of Petitioner’s criminal conduct. I.G. Ex. 2, at 6. It is well established that
restitution is a recognized measure of program loss. See, e.g., Craig Richard Wilder,
DAB No. 2416, at 9 (2011). Petitioner’s crimes caused Medicare and Medicaid financial
losses much greater than the $5,000 threshold required to trigger this particular
aggravating factor. Thus, the I.G. has established the presence of this aggravating factor.

b. The acts resulting in Petitioner’s conviction occurred over a
period of one year or more.

The I.G. may increase the length of exclusion if the acts resulting in the underlying
conviction occurred over a period of one year or more. 42 C.F.R. § 1001.102(b)(2). The
acts that formed the basis of Petitioner’s conviction began in 2003 and continued through
2007, a period significantly exceeding the minimum one year period required to trigger
this particular aggravating factor. 1.G. Ex. 3, at 4, 6; LG. Ex. 2. Thus, the I.G. has
established the presence of this aggravating factor.

c. The District Court’s sentence included incarceration.

The I.G. may increase the length of exclusion if the court’s sentence includes a period of
incarceration. 42 C.F.R. § 1001.102(b)(5). Here, the District Court sentenced Petitioner
to 24 months in prison based on his convictions in violation of 18 U.S.C. § 371, 42
U.S.C. § 1320(a)-7b(b)(1)(A), and 18 U.S.C. §§ 1347 and 2. LG. Ex. 2, at 1-3.
Petitioner is currently incarcerated under the District Court’s sentence. Thus, the I.G. has
established the presence of this aggravating factor.

d. No mitigating factors justify reducing the period of exclusion.

Because I find that aggravating factors are present in this case that justify an exclusion
of longer than five years, I next consider whether any mitigating factors authorized in
the regulations are present to reduce the exclusion period to no less than the minimum
five years. 42 C.F.R. § 1001.102(c). Petitioner asserts no mitigating factors authorized
to be mitigating factors by the regulations in this case. P. Br. Accordingly, I find that
no mitigating factors exist which would justify reducing the period of exclusion.

2. Based on the three aggravating factors, and the absence of any mitigating
factors, an exclusion period of 10 years is within a reasonable range.

As noted by the Departmental Appeals Board (Board) in Sheth,

The protective purpose of the exclusion statutes is an overarching
consideration when assessing the factors: “It is well-established that
section 1128 exclusions are remedial in nature, rather than punitive,
and are intended to protect federally-funded health care programs
from untrustworthy individuals.” Donald A. Burstein, Ph.D., DAB
No. 1865, at 12 (2003), citing Patel v. Thompson, 319 F.3d 1317
(11" Cir. 2003), cert. denied, 123 S. Ct. 2652 (2005); Mannochio v.
Kusserow, 961 F.2d 1539, 1543 qai® Cir. 1992).

Sheth, DAB No. 2491, at 5. An ALJ reviews the length of an exclusion de novo in order
to determine whether the exclusion falls within a reasonable range given the aggravating
and mitigating factors and the circumstances underlying them. Sheth, DAB No. 2491, at
5 (and cases cited therein). The Board in Sheth cited to the ALJ decision when
describing what constituted a reasonable range, stating that, “[a] ‘reasonable range’ refers
to a range of exclusion periods that is more limited than the full range authorized by the
statute [i.e., from a minimum of five years to a maximum of permanent] and that is tied to
the circumstances of the individual case.” Sushil Aniruddh Sheth, DAB CR2540, at 6
(2012) (and cases cited therein). Thus, to determine whether an exclusion period is
within a reasonable range, an ALJ must weigh any aggravating and mitigating factors by
evaluating the aggravating factors and mitigating factors and making a case-specific
determination of the weight to be accorded each factor based on a “qualitative
assessment” of the factors in the case. Sheth, DAB No. 2491, at 5 (and cases cited
therein).

A reasonable range of exclusion periods should reflect when there is substantial
government loss in order to protect government programs from untrustworthy
individuals. See Burstein, DAB No. 1865, at 12 (2003). Here, Petitioner’s crimes
resulted in significant financial losses to Medicare and Medicaid. As I discussed above,
the District Court ordered restitution in the total amount of $480,564.75. I.G. Ex. 2, at 6.
The Board has characterized program loss amounts substantially greater than the $5,000
statutory threshold “as an ‘exceptional aggravating factor’ entitled to significant weight.”
Sheth, DAB No. 2491, at 7, citing Jeremy Robinson, DAB No. 1905, at 12 (2004);
Burstein, DAB No. 1865, at 12. The financial loss in this case to the government health
care programs Medicare and Medicaid is far above the $5,000 threshold and supports a
significant increase in the reasonable range of exclusion period that the I.G. may impose.

The record shows that Petitioner’s criminal conduct took place from 2003 through 2007.
As the Board has explained, the purpose of the aggravating factor addressing the length
of criminal conduct “‘is to distinguish between petitioners whose lapse in integrity is
short-lived from those who evidence a lack of such integrity over a longer period of
time.” Burstein, DAB No. 1865, at 8. Previously, the Board has accorded enough weight
to sustain an exclusion of more than five years to the fact that underlying criminal
conduct was committed for “slightly more” than one year. Burstein, DAB No. 1865, at
12. Here, as in Burstein, the length of Petitioner’s criminal conduct shows a prolonged
lack of integrity that was more than just “short-lived” and supports an increase from the
five-year minimum exclusion period to 10 years.

The other proven aggravating factor relates to Petitioner’s prison sentence of 24 months
for his crimes. Petitioner’s sentence represents substantial jail time which indicates the
severity of the scheme in which Petitioner was involved. The Board once determined
that a nine-month period of incarceration was “relatively substantial,” and supported an
eight-year exclusion period. Jason Hollady, M.D., DAB No. 1855, at 12 (2002). Here,
the length of Petitioner’s incarceration was almost three times greater than that imposed
in Hollady. Accordingly, this aggravating factor reasonably supports an increase to the
10-year exclusionary period.

Petitioner has not asserted that any of the authorized mitigating factors under 42 C.F.R.
§ 1001.102(c) is present in his case. P. Br. Nevertheless, he argues that excluding him
for 10 years instead of five years is unreasonable and urges me to consider that “any
exclusion period would place a tremendous hardship on my financial ability to sustain a
decent quality of life for my family.” P. Br. at 2. Petitioner also asserts “there is a great
need for caring for the elderly which I love so deeply.” P. Br. at 2.

The regulations specifically outline what factors may be considered mitigating and none
of Petitioner’s arguments relate to any of the mitigating factors. See 42 C.F.R. §
1001.102(c). Moreover, “the practical effect of a finite exclusion period on the
individual’s ability to participate in the Medicare program in the future is irrelevant to
letermining a reasonable exclusion period.” Sheth, DAB No. 2491, at 18 (explaining that
the Board “has repeatedly declined to consider an individual’s age or financial or
employment prospects in determining whether an exclusion period is reasonable,” citing
Robinson, DAB No. 1905, at 7; see also Burstein, DAB No. 1865, at 13.

In sum, the severity of the three aggravating factors and the absence of any mitigating
factors support an increase in the length of Petitioner’s exclusion period beyond the
five-year minimum. A 10-year exclusion period is within a reasonable range based upon
the aggravating factors. Therefore, I sustain the I.G.’s exclusion of Petitioner for 10
years, effective March 20, 2013.

/s/
Joseph Grow
Administrative Law Judge

